DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 27 May 2022.
Claims 1, 3-9, 11-13, and 15-23 are pending. Claims 21-23 are newly added. Claims 2, 10, and 14 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 11-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0079946, published 14 March 2019, hereafter Li) and further in view of Kaza et al. (US 2008/0028442, published 31 January 2008, hereafter Kaza) and further in view of Abhinav et al. (US 2021/0142478, filed 6 November 2020, hereafter Abhinav) and further in view of Wu et al. (US 2018/0004710, published 4 January 2018, hereafter Wu).
As per independent claim 1, Li, which is analogous art to the claimed invention because it is directed toward identifying related documents based upon a relation, discloses a computer-implemented method, comprising:
determining, by one or more processing units, a target document (paragraphs 0036 and 0045: Here, a document topic is obtained to generate a knowledge network)
determining, by the one or more processing units, a correlation degree between the target document and at least one source document (paragraph 0046: Here, the data modeling component communicates with the file recommender to suggest relevant files)
providing, by the one or more processing units, at least one recommended source document based on a correlation degree (paragraphs 0038 and 0046: Here, the content delivery network provides the file via a website)
Li fails to specifically disclose a target segment, a source segment, and providing the source segment for a user interface action. However, Kaza, which is analogous to the claimed invention because it discloses a source and target segments wherein the source segment is provided for a user interface action (Figure 1; paragraphs 0030-0031). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kaza, with Li, with a reasonable expectation of success, as it would have enabled a user to perform copy and paste operations that ensure the contents are trusted. This would have prevented a user from copying malicious code into his/her documents and provided him/her with a safe copy/paste operation.
Finally, Li fails to specifically disclose a correlation degree between the target content of the target segment and a source content of at least one source segment in at least one source document. However, Abhinav, which is analogous to the claimed invention because it is directed toward determining a correlation between a source and target, discloses a correlation degree between the target content of the target segment and a source content of at least one source segment in at least one source document (paragraph 0005). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Abhinav with Li, with a reasonable expectation of success, as it would have enabled a user to identify correlations between source and target contents. This would have allowed the user to receive related contents based upon the compatibility.
Li discloses the correlation degree is determined at least partly based on context correlation between the target document and each of the at least one source document (paragraph 0045: Here, the identified topic is the document context).
Li fails to specifically disclose the user interaction comprising copying for pasting the target segment. However, Kaza discloses the user interaction comprising copying for pasting the target segment (Figure 1; paragraphs 0030-0031). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kaza, with Li, with a reasonable expectation of success, as it would have enabled a user to perform copy and paste operations that ensure the contents are trusted. This would have prevented a user from copying malicious code into his/her documents and provided him/her with a safe copy/paste operation.
Additionally, Li fails to specifically disclose determining a correlation between adjacent paragraphs of the target segment. However, Wu, which is analogous to the claimed invention because it is directed toward identifying correlations between adjacent contents, discloses determining a correlation between adjacent paragraphs of the target segment (paragraph 0039). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Wu with Li, with a reasonable expectation of success, as it would have enabled a user to determine relatedness of adjacent paragraphs. This would have enabled a user to determine unrelated portions of a document, thereby enabling them copy/paste all related sections. This would have provided a more robust copy/paste action.


As per dependent claim 3, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Li discloses performing natural language processing to perform topic modeling for identifying target contents (paragraphs 0036-0037). 
Additionally, Kaza discloses:
determining, by the one or more processing units, at least one target segment token of the target segment (paragraph 0070: Here, the target application includes a target trust level which is compared to the source trust level)
determining, by the one or more processing units, at least one source segment token for each of the at least one source segment (paragraphs 0065-0066 and 0068: Here, the source trust level is a token associated with the source segment)
	determining, by the one or more processing units the context correlation between the target segment and each of the at least one source segment based on the at least one target segment token and the at least one source segment token (paragraph 0070: Here, the context is identifying whether the trust levels are safe/trustworthy. Based upon this determination, the source content may be pasted into the target content)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kaza, with Li, with a reasonable expectation of success, as it would have enabled a user to perform copy and paste operations that ensure the contents are trusted. This would have prevented a user from copying malicious code into his/her documents and provided him/her with a safe copy/paste operation.
	As per dependent claim 4, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Li discloses:
	receiving, by the one or more processing units, user feedback to the at least one recommended source document (paragraphs 0035 and 0038: Here, the number of times a user accesses/updates a document is maintained)
	updating, by the one or more processing units, at least one user feedback (paragraph 0038).
Li fails to specifically disclose wherein the user feedback is chose from the group consisting of the at least one source segment token and the at least one target segment token. However, Kaza discloses updating a document with a document segment based on user feedback consisting of at least one source segment token and the at least one target segment token (paragraph 0070). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kaza, with Li, with a reasonable expectation of success, as it would have enabled a user to perform copy and paste operations that ensure the contents are trusted. This would have prevented a user from copying malicious code into his/her documents and provided him/her with a safe copy/paste operation.
	As per dependent claim 5, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Li discloses wherein the correlation degree is determined at least partly based on metadata correlation between the target segment and each of the at least one source segment (paragraph 0012).
	As per dependent claim 6, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Li discloses wherein the metadata is selected from the group consisting of an associated role, an associated timing (paragraph 0012), and an associated document type.
	As per dependent claim 7, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Li discloses wherein determining the correlation degree further comprises:
	determining, by the one or more processing units, at least one target segment metadata for the target segment (Figure 4; paragraphs 0012 and 0044-0047)
	determining, by the one or more processing units, at least one source segment metadata for each of the at least one source segment (Figure 4; paragraphs 0012 and 0044-0047)
	determining, by the one or more processing units, at least one criterion for the metadata correlation (Figure 4; paragraphs 0012 and 0044-0047)
determining, by the one or more processing units, the metadata correlation between the target document and each of the at least one source document based on the at least one criterion, and comparison between the at least one target document metadata and the at least one source document metadata (Figure 4; paragraphs 0012 and 0044-0047)
	As per dependent claim 8, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Li discloses:
	receiving, by the one or more processing units, user feedback to the at least one recommended source document (paragraph 0038)
	updating, by the one or more processing units, the at least one criterion for the metadata correlation based on the user feedback (paragraph 0038)
	With respect to claims 9 and 11-12, the applicant discloses the limitations substantially similar to those in claims 1 and 3-4, respectively. Claims 9 and 11-12 are similarly rejected.
As per independent claim 13, Li, which is analogous art to the claimed invention because it is directed toward identifying related documents based upon a relation, discloses a computer-implemented method, comprising:
determining, by one or more processing units, a document (paragraphs 0036 and 0045: Here, a document topic is obtained to generate a knowledge network)
determining, by the one or more processing units, a correlation degree between the document and at least one additional document (paragraph 0046: Here, the data modeling component communicates with the file recommender to suggest relevant files)
providing, by the one or more processing units, at least one recommended additional document based on a correlation degree (paragraphs 0038 and 0046: Here, the content delivery network provides the file via a website)
Li fails to specifically disclose a target segment, a source segment, and providing the source segment for a user interface action. However, Kaza, which is analogous to the claimed invention because it discloses a source and target segments wherein the source segment is provided for a user interface action (Figure 1; paragraphs 0030-0031). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kaza, with Li, with a reasonable expectation of success, as it would have enabled a user to perform copy and paste operations that ensure the contents are trusted. This would have prevented a user from copying malicious code into his/her documents and provided him/her with a safe copy/paste operation.
Finally, Li fails to specifically disclose a correlation degree between the target content of the target segment and a source content of at least one source segment in at least one source document. However, Abhinav, which is analogous to the claimed invention because it is directed toward determining a correlation between a source and target, discloses a correlation degree between the target content of the target segment and a source content of at least one source segment in at least one source document (paragraph 0005). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Abhinav with Li, with a reasonable expectation of success, as it would have enabled a user to identify correlations between source and target contents. This would have allowed the user to receive related contents based upon the compatibility.
Li discloses the correlation degree is determined at least partly based on context correlation between the source document and each of the at least one target document (paragraph 0045: Here, the identified topic is the document context).
Li fails to specifically disclose the user interaction comprising copying the source segment for pasting the source segment within the target document. However, Kaza discloses the user interaction comprising copying the source segment for pasting the source segment within the target document (Figure 1; paragraphs 0030-0031). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kaza, with Li, with a reasonable expectation of success, as it would have enabled a user to perform copy and paste operations that ensure the contents are trusted. This would have prevented a user from copying malicious code into his/her documents and provided him/her with a safe copy/paste operation.
Li fails to specifically disclose wherein the user feedback is chose from the group consisting of the at least one source segment token and the at least one target segment token. However, Kaza discloses updating a document with a document segment based on user feedback consisting of at least one source segment token and the at least one target segment token (paragraph 0070). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kaza, with Li, with a reasonable expectation of success, as it would have enabled a user to perform copy and paste operations that ensure the contents are trusted. This would have prevented a user from copying malicious code into his/her documents and provided him/her with a safe copy/paste operation.
As per dependent claim 15, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 14, and the same rejection is incorporated herein. Li discloses performing natural language processing to perform topic modeling for identifying target contents (paragraphs 0036-0037). 
Additionally, Kaza discloses:
determining, by the one or more processing units, at least one segment token of the segment (paragraph 0070: Here, the target application includes a target trust level which is compared to the source trust level)
determining, by the one or more processing units, at least one segment token for each of the at least one segment (paragraphs 0065-0066 and 0068: Here, the source trust level is a token associated with the source segment)
	determining, by the one or more processing units the context correlation between the segment and each of the at least one other segment based on the at least one segment token and the at least one other segment token (paragraph 0070: Here, the context is identifying whether the trust levels are safe/trustworthy. Based upon this determination, the source content may be pasted into the target content)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kaza, with Li, with a reasonable expectation of success, as it would have enabled a user to perform copy and paste operations that ensure the contents are trusted. This would have prevented a user from copying malicious code into his/her documents and provided him/her with a safe copy/paste operation.
	As per dependent claim 16, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 15, and the same rejection is incorporated herein. Li discloses:
	receiving, by the one or more processing units, user feedback to the at least one recommended document (paragraphs 0035 and 0038: Here, the number of times a user accesses/updates a document is maintained)
	updating, by the one or more processing units, at least one user feedback (paragraph 0038).
Li fails to specifically disclose wherein the user feedback is chose from the group consisting of the at least one source segment token and the at least one target segment token. However, Kaza discloses updating a document with a document segment based on user feedback consisting of at least one source segment token and the at least one target segment token (paragraph 0070). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kaza, with Li, with a reasonable expectation of success, as it would have enabled a user to perform copy and paste operations that ensure the contents are trusted. This would have prevented a user from copying malicious code into his/her documents and provided him/her with a safe copy/paste operation.
	As per dependent claim 17, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 13, and the same rejection is incorporated herein. Li discloses wherein the correlation degree is determined at least partly based on metadata correlation between the segment and each of the at least one other segment (paragraph 0012).
	As per dependent claim 18, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 17, and the same rejection is incorporated herein. Li discloses wherein the metadata is selected from the group consisting of an associated role, an associated timing (paragraph 0012), and an associated document type.
	As per dependent claim 19, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 17, and the same rejection is incorporated herein. Li discloses wherein determining the correlation degree further comprises:
	determining, by the one or more processing units, at least one segment metadata for the segment (Figure 4; paragraphs 0012 and 0044-0047)
	determining, by the one or more processing units, at least one other segment metadata for each of the at least one other segment (Figure 4; paragraphs 0012 and 0044-0047)
	determining, by the one or more processing units, at least one criterion for the metadata correlation (Figure 4; paragraphs 0012 and 0044-0047)
determining, by the one or more processing units, the metadata correlation between the document and each of the at least one other document based on the at least one criterion, and comparison between the at least one target document metadata and the at least one other document metadata (Figure 4; paragraphs 0012 and 0044-0047)
	As per dependent claim 20, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 19, and the same rejection is incorporated herein. Li discloses:
	receiving, by the one or more processing units, user feedback to the at least one recommended document (paragraph 0038)
	updating, by the one or more processing units, the at least one criterion for the metadata correlation based on the user feedback (paragraph 0038)
	As per dependent claim 21, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Lu discloses:
	receiving, by the one or more processing unites, a source document rule (paragraphs 0036-0037: Here, the natural language processing and topic modeling algorithms define rules)
	selecting the source content using the source content rule (paragraphs 0036-0038 and 0046
As per dependent claim 22, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Li fails to specifically disclose wherein the user interface action is selected from the group consisting of a copy from action and a send to action. However, Kaza discloses the user interaction comprising copying for pasting the target segment (Figure 1; paragraphs 0030-0031). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kaza, with Li, with a reasonable expectation of success, as it would have enabled a user to perform copy and paste operations that ensure the contents are trusted. This would have prevented a user from copying malicious code into his/her documents and provided him/her with a safe copy/paste operation.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Kaza, Abhinav, and Wu and further in view of Barnett et al. (US 2018/0300917, published 18 October 2018, hereafter Barnett).
As per dependent claim 23, Li, Kaza, Abhinav, and Wu disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Li fails to specifically disclose combining the metadata correlation and the content correlation into a final correlation, wherein the correlation degree is based on the final correlation. However, Barnett, which is analogous to the claimed invention because it is directed toward identifying similarities, discloses the metadata correlation and the content correlation into a final correlation, wherein the correlation degree is based on the final correlation (paragraph 0122). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Barnett with Li, with a reasonable expectation of success, as it would have allowed for greater accuracy when determining correlations. The combination of multiple elements, including both content correlation and metadata correlation provides the user with additional factors for determining similarity. The use of multiple factors provides greater accuracy as more than just a single aspect is compared. As more aspects are correlated, the likelihood of correlation increases.

Response to Arguments
Applicant’s arguments that the previous rejection of claims under Li, Kaza, and Abhinav fail to disclose the amended limitations have been fully considered and are persuasive (page 9).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li, Kaza, Abhinav, and Wu.
However, it is noted, that the applicant argues that Wu fails to disclose the amended limitations (page 9). The examiner respectfully disagrees. Specifically, Wu recites performing correlation measurements of regions of contents, including adjacent paragraphs (paragraph 0039). While Wu does not specifically comparing the correlation degree between the target and source segments, the examiner does not rely upon Wu for disclosing such a limitation. Instead, Li discloses providing a source document based upon a correlation to a target document (paragraphs 0038 and 0046). The combination of Wu and Li would provide for including consideration of adjacent paragraphs while identifying correlated documents. For this reason, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144